Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 8 April 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            My Dear General
                            Elk April the 8th 1781.
                        
                        Your Excellency’s Letters of the 5th and 6th Inst. are just Come to Hand, and Before I Answer to their
                            Contents Beg Leave to Give You a Summary Account of the Measures I Have Lately taken— As to the Part of My Conduct You
                            Have Been Acquainted with, I am Happy, My dear General, to find that it Has Met With Your Approbation.
                        When the Return of the British Fleet put it out of Doubt that Nothing Could Be Undertaken for the present
                            Against Portsmouth, I Sent pressing orders to Annapolis in order to Have Every thing in Readiness And Even to Move the
                            troops By Land to the Head of Elk— I Myself Hastened Back to Maryland, But I Confess Could Not Resist the Ardent desire I
                            Had long Ago of Seeing Your Relations And Above All your Mother at Frederisk Burg— For that purpose I went Some Miles out
                            of the Way, and in order to Conciliate My Private Happiness to duties of a Public Nature, I Recovered By Riding in the
                            Night those few Hours Which I Had Consecrated to My Satisfaction. I Had Also the Pleasure of Seeing Mount Vernon, And Was
                            Very Unhappy that My duty and My Anxiety for the Execution of Your Orders Prevented My Paying A Visit to Mr Custis.
                        On my Arrival at Annapolis, I found that Our preparations were far from Promising A Speedy departure— The
                            Difficulty of Getting Waggons and Horses Is Immense—No Boats Sufficient to Cross over the ferries—the State very desirous
                            to keep us as Long As possible, As they were Scared By the Apparition of the Hope 20 guns and the Monk 18 guns who
                            Blockaded the Harbour and Who (as Appeared from Intercepted Letters) Were determined to Oppose our Movements.
                        In these Circumstances, I thought it Better to Continue My Preparations for a journey By Land, which, I am
                            told Would Have Lasted ten days on Account of Ferries, And in the Mean while Had Two Eighteen Pounders put on Board A
                            Small Sloop Which Appeared Ridiculous to Some, But proved to Be of A Great Service.
                        In the Morning of the 6th Commodore Nicholson Went out With the Sloop and An other Vessel full of men— Wether
                            the Sound of 18 pounders or the fear of Being Boarded Operated Upon the Ennemy I am Not able to Say— But after Some
                            Maneuvres they Retreated So Far as to Render it Prudent for us to Sail for this place— Every Vessel With troops and Stores
                            Was Sent in the Night By the Commodore to Whom I Am Vastly Obliged, and Having Brought up the Rear With the Sloop and
                            other Vessel I Arrived this Morning at Elk— it is Reported that the Ships Have Returned to their Station— if it is So,
                            they Must Have Been Reinforced, and their Commander Had Already Applied for An Augmentation of Force.
                        Before I Left Annapolis I Received a Letter from General Greene which Being Intended to Be Delivered by Clel
                            Moriss Was Very Short, and Referred to Propositions which Clel Moriss Was to Make to Baron de Viomenil and Myself— That
                            officer Came within Twenty Miles of Williams Burg, and Hearing from Baron de Stubens that I Was ust Gone He thought it
                            Useless to Communicate Propositions Which Related to A Cooperation with the french forces.
                        By this Express and Letters from the Baron I did Not Hear Any thing further of the Ennemy’s Arrival in the
                            Chesapeak But What I Have Once Mentionned, But Hearing that General Greene was in Want of Ammunition I took the Liberty of
                            Leaving for the Southern Army four 6 pounders with 300 Rounds Each, Near Hundred thousand Cartridges And Some Small
                             MattersWhich I left to the Care of the Governor and General Smallwood, Requesting them to Have Waggons and Horses
                            Impressed and to Send them to A place of Safety where they must Be By this time— I also wrote to the governor of Virginia,
                            to General Greene and the Baron, and these Stores will Set off in a few days Under the Care of a detachement for the
                            Maryland Line Commanded By Lt Clel Stuart.
                        On My passage from Annapolis two Men Came on Board our Vessels whom I Suspected to Be Spies, and We therefore
                            put on the Appearance of British— They were at first Cautious But Upon Mjor Mcpherson’s describing Some Acquaintances of
                            theirs in the British Army, they were Entirely Satisfied, and told us they Had Been on Board the other Vessels, that they
                            Used to furnish the Army with flour and that A Sloop was just Waiting for An Opportunity to Slip off— They offered to
                            Guide us, And one of them is Gone with Mcpherson to Secure the Sloop Least the Rebels Should order Her up— As Soon as He
                            Returns I will Have Both Hanged as Spies.
                        In Consequence of previous orders Every thing was in Readiness, for our Movement— The troops were ordered to
                            March tomorrow Morning, and I Expect a Sufficiency of Vessels is Now at Willmington or Christiana Creek, so that I was in
                            Hopes to join your Excellency in A very few days. Your Letter of the 6th Ordering me to the South ward is just Come to
                            Hand— Had I Been Still at Annapolis, or Upon the Road By Land (and of Course with the Same Means to Return which I Had to
                            Advance) Your Commands would Have Been Immediately obeïed— But Necessity keeps us Here for Some days, and As Your Letter
                            Came in two days Your Answer to this Must Be Here Before we Are In A situation to Move.
                        When Your Excellency wrote to me, I was Supposed to Be at Annapolis or Very Near that place with the Means of
                            Returning, Which Makes a great difference— An other Still more Material is that Instead of joining Either Arnold or
                            philips (if philips is there) Lord Cornwallis is So disabled As to Be forced to A Retreat as Appears from General Greene’s
                            Letter.
                        To these Considerations I Have Added this one which is desisive—that Being only fitted to March twelve Miles
                            part of it in the State of delaware, and A part of our provisions Being Asked for from Philadelphia, it is Impossible to
                            Have the Necessary Apparatus to March and Subsist or to Cross Ferrys on our way towards the Southern Army So as to Leave
                            this place Under four or five days— As to aAtransportation through the Bay, we Cannot Expect the Same Good luck of
                            frightening an Ennemy who Must know How despiceable our preparations were, and We Must at Least wait for the Return of
                            look out Boats which if Sent Immediately will not probably Return under five or six days.
                        In these Circumstances, My dear General, I Am Going to Make Every preparation to March to Virginia So as to
                            Be Ready As Soon As possible. I Shall keep Here the Vessels, and will also keep those which Have Been ordered to
                            Christiana Creek— This State of Suspence will distract the Ennemy’s Conjectures and put Me in A Situation to Execute Your
                            Excellency’s orders Which will Be Here Before I Can Be able to Move with Any degree of Advantage towards the South ward.
                        Had it Been possible to obey to Morrow Morning I would Have done it Immediately— But Since I am obliged to
                            Make preparations, I Beg Leave to Make these observations which I would Have Been Allowed to present, Had I Been at the
                            Meeting of General officers.
                        The troops I Have with Me Being taken from Every Northern Regiment, Have often (tho’ without Mentionning it
                            to me) Been Very Uneasy at the idea of joining the Southern Army— they want Cloathes, shoes particularly, they Expect to
                            Receive cloathes and Monney from their States— this would Be a great Disappointement for Both officers and Men— Both
                            thought at first they were Sent out for a few days And provided themselves Accordingly— Both Came Chearfully to this
                            Expedition, But Both Have Had Already their fears on the idea of Going to the South ward— They will Certainly obey, But
                            they will Be Unhappy and Some will desert.
                        Had this Corps Considered themselves as light Infantry destined for the Campaign to Be Separated from their
                            Regiments it would Be Attended with Less inconveniences and Such a Corps in the Course of the Campaign Might Be Brought
                            there particularly By water without difficulty as they would Be prepared Accordingly.
                        Supposing the jersay line were to join the detachement of their troops at this place it would Hardly make Any
                            difference as We Have Been But five days Coming from Morristown to the Head of Elk.
                        These Considerations, My dear General, I Beg You to be Convinced Are Not influenced By personal Motives— I
                            would Most Certainly Like Better to Be in a situation to attak Newyork Nor would I like in An operation Against Newyork to
                            See you deprived of the New England Light Infantry, But I think with you that these Motives Are not to Influence our
                            determination if this is the Best way to Help General Greene.
                        By the Letters I Have Received from My two friends Marquis de Castries and Count de Vergennes I Am Assured
                            that we shall Soon get an Answer to our propositions Against Newyork, and strongly led to Hope that Having A Naval
                            Superiority the Army Under Your Immediate Command will not Remain inactive.
                        At all Events, My dear General, I will Use My Best Endeavours to Be Ready to Move either way as Soon as
                            possible and Have the Honor to Be With the Highest Respect and Affection Your Most obedient Humble Servant and friend
                        
                            Lafayette
                        
                        
                            I Beg You will present my Respects to Mrs Washington Mrs Hamilton and the
                            family.
                        

                    